                                                               EXHIBIT D
Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21   Page 1 of 29 PageID 12
Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21   Page 2 of 29 PageID 13
Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21   Page 3 of 29 PageID 14
Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21   Page 4 of 29 PageID 15
      Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                         Page 5 of 29 PageID 16               FILED
                                                                                                        7/13/2021 2:56 PM
1 CIT/ SOS/ ES                                                                                             FELICIA PITRE
                                                                                                         DISTRICT CLERK
                                                                                                      DALLAS CO.,TEXAS
                                                                                                        Gay Lane DEPUTY
   1 CIT/ ES                                                    DC-21-09043   "b‘


                                          CAUSE NO.

     DAVID SAMPLE,                                                      IN THE DISTRICT COURT

             Plaintiff,
                                                                     44th
     VS.                                                                      JUDICIAL DISTRICT

     MICHAEL CLOWER AND SUNLAND                                 §
     DISTRIBUTION OF FLORIDA INC,
          Defendant.                                                    DALLAS COUNTY,TEXAS


                                     PLAINTIFF'S ORIGINAL PETITION
                                     AND REQUEST FOR DISCLOSURE

             COMES NOW,DAVID SAMPLE,Plaintiff in the above-entitled and numbered cause of

     action, complaining of Defendants, MICHAEL CLOWER AND SUNLAND DISTRIBUTION

     OF FLORIDA INC,and in support thereof would respectfully show the Court as follows:

                                               I.
                                 DISCOVERY CONTROL PLAN(LEVEL 2)

             1.1      Pursuant to TEx.RULE OF Crv.P. 190.3,the discovery ofthis case is to be conducted

     under Level 2 Discovery Control Plan.

                                                          II.
                                                       PARTIES

             2.1      David R. Sample ("Plaintiff') is a resident of Dallas, Dallas County, Texas.

             2.2      Michael Clower ("Defendant Clower") is a nonresident of the State of Texas and

     this suit grows out of a collision or accident in which Defendant Clower was involved while

     operating a motor vehicle in this state in Dallas, Dallas County, Texas. Accordingly, pursuant to

     Section 17.062 (a) of the Texas Civil Practice and Remedies Code, the Chairman of the Texas

     Transportation Commission, Tryon D. Lewis, 125 E. 11th Street, Austin, Texas 78701-2483 is an

     agent for service of process on Defendant Clower. Pursuant to Section 17.063, a certified copy of



     PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                        PAGE 1
 Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                     Page 6 of 29 PageID 17




the process must be served on the Chairman not later than the 20th day prior to the date of the

return stated in the process. The chairman is then instructed to mail a copy of the process and

notice that the process has been served on the chairman to:

                                          MICHAEL CLOWER
                                           12161 SE 89TH TER
                                          BELLVIEW,FL 34420

by registered mail or certified mail, return receipt requested, postage prepaid. Plaintiff requests a

Chairman's Certificate be issued in connection with this service.

        2.3      Sunland Distribution of Florida Inc (Defendant"Sunland")is a foreign corporation

with its principal offices located in the State of Florida, and is licensed and registered as an

interstate motor carrier. Defendant Sunland engaged in business in the State of Texas by allowing

its employee, agent, or servant to operate a motor vehicle on the roads and highways of the State

of Texas and in so doing he was involved in a motor vehicle collision with Plaintiff in Dallas

County, Texas. TEx. Cry.PRAC.& REM.CODE §§17.041 and 17.042(2). Defendant Sunland filed

a form BOC-3 with the Federal Motor Carrier Safety Administration making a blanket designation

naming"TRUCK PROCESS AGENTS OF AMERICA,INC"its process agent. Therefore,service

of process on Defendant Sunland may be made by serving its process agent: TRUCK PROCESS

AGENTS OF AMERICA, INC, C/O INTERNATIONAL BORDER TRUCKING

COMPLIANCE SERVICE INC„ 1519 WYOMING,EL PASO,TX 79902.

                                               III.
                                      JURISDICTION and VENUE

        3.1      This Court has jurisdiction in this cause since the damages to Plaintiff are within

the jurisdictional limits of this Court.

        3.2      Venue is proper pursuant to TEX. Civ. PRAC. & REM. CODE §15.002 because the

events giving rise to this suit occurred in Dallas County, Texas.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                       PAGE 2
  Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                      Page 7 of 29 PageID 18




        3.3      All conditions precedent have occurred.

                                                 IV.
                                          CLAIM FOR RELIEF

        4.1      Pursuant to TEx. RULE OF Cw.P. 47(c)(4), Plaintiff's claim for monetary relief is

over $250,000.00 but not more than $1,000,000.00.

                                                      V.
                                                    FACTS

        5.1      On or about September 4, 2019, Plaintiff was driving west on Valentine Street in

Dallas, Dallas County, Texas when he stopped behind Defendant Clower, whose vehicle was at a

complete stop in the roadway. Suddenly and without warning Defendant Clower reversed his

vehicle, colliding with Plaintiffs vehicle. This collision caused severe injuries to Plaintiff.

                                                   VI.
                                               NEGLIGENCE

        6.1      On the occasion in question, Defendant Clower operated a vehicle in a negligent

manner and violated the duty ofcare owed to the Plaintiffto exercise ordinary care in the operation

of a motor-vehicle, as follows:

        a.       By reversing when unsafe;

        b.       In failing to maintain a proper lookout as a person of ordinary prudence would

                 have maintained under the same or similar circumstances;

        c.       In failing to control the operation of said vehicle;

        d.       In failing to avoid the incident in question;

        e.       In operating the vehicle in an unsafe manner;

        f.       By driving at a speed greater than reasonable and prudent under the circumstances

                 then existing in violations ofTEX. TRANS. CODE § 545.351; and

        g.       Other acts or negligence and/or negligence per se.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                          PAGE 3
  Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                      Page 8 of 29 PageID 19




        6.2      The Defendant drove the vehicle at the time and on the occasion in question with

willful or wanton disregard for the safety of others, in violation of the laws of the State of Texas,

including TEx. TRANS. CODE §545.401.

        6.3      Each of the foregoing acts or omissions, whether taken singularly or in any

combination, constitutes negligence, gross negligence and was a proximate cause of Plaintiff's

injuries and damages listed below. As a result, the Plaintiff is entitled to recover such damages as

may be awarded by the trier of fact, including punitive and exemplary damages.

                                               VII.
                                       RESPONDEAT SUPERIOR

        7.1      At all times material to this lawsuit, Defendant Clower was an employee of

Defendant Sunland and was acting within the course and scope ofthat employment. Consequently

Defendant Sunland is vicariously liable to Plaintiff for the negligent and/or negligent per se

conduct of Defendant Glower under the doctrine of respondeat superior.

                                     VIII.
              NEGLIGENT HIRING/TRAINING/SUPERVISION/ENTRUSTMENT

        8.1      Plaintiff would show that said collision made the basis ofthis lawsuit resulted from

the negligence of Defendant Sunland. Such negligent and/or negligent per se acts or omission

include, but are not limited to the following:

                 a.       hiring and/or retaining Defendant Clower, whom it knew or should have
                          known was a reckless or incompetent driver;

                 b.       entrusting a vehicle to Defendant Glower, whom it knew or should have
                          known was a reckless or incompetent driver;

                 c.       failing to properly investigate Defendant Glower's driving and employment
                          history;

                 d.       failing to properly train Defendant Glower;

                 e.       failing to properly supervise Defendant Glower's driving activities;


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                         PAGE 4
  Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                       Page 9 of 29 PageID 20




                 f.       failing to maintain the vehicle involved in the collision in proper working;

                 g.       failing to properly repair the vehicle involved in the collision;

                 h.       failing to properly inspect the vehicle involved in the collision in question;
                          and

                 i.       other acts of negligence and/or negligence per se.

        8.2      One, some, or all of the foregoing acts and/or omissions or others on the part of

Defendant Sunland constituted negligence and/or negligence per se and such negligence and/or

negligence per se was a proximate cause of the occurrence and Plaintiffs injuries and damages.

                                                   IX.
                                                 DAMAGES

        9.1      As a result ofthe incident made the basis of this lawsuit described in the preceding

paragraphs and the negligence and/or negligence per se of Defendants, Plaintiff sustained

significant injuries and damages in the past and will in reasonable probability sustain these

damages in the future.

        9.2      Plaintiff respectfully requests that the trier of fact determine the amount of the

damages and losses that he incurred in the past and will reasonably incur in the future, as well as

the monetary value of these damages, which include, but are not limited to:


                 a.       Physical pain and mental anguish;

                 b.       Disfigurement;

                 c.       Physical impairment;

                 d.       Medical care expenses;

                 e.       Loss of earning capacity; and

                 f.       Any other out-of-pocket economic losses.




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                          PAGE 5
Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                      Page 10 of 29 PageID 21




                                              X.
                                   CLAIM FOR PREJUDGMENT
                                 AND POST-JUDGMENT INTEREST

        10.1     Plaintiff claims interest in accordance with TEx. FINANCE CODE §304.001 et seq.

and any other applicable law.

                                             XI.
                                   REQUESTS FOR DISCLOSURE

        1 1.1    Pursuant to Rule 194, Request is made that each Defendant disclose the information

or material described in TEx. RULE OF CRT.P. 194.2 (1)-(12).

                                                  XII.
                                           RULE 193.7 NOTICE

        12.1     Pursuant to TEx. RULE OF Cry. P. 193.7, Plaintiff gives notice to Defendants that

any and all documents produced may be used against the Defendant producing the document at

any pretrial proceeding and/or at the trial of this matter without the necessity of authenticating the

documents.

                                                   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited in

terms of law to appear and answer herein, that upon final trial and hearing hereof, that Plaintiff

recover damages in accordance with the evidence, that Plaintiff recover punitive or exemplary

damages, that Plaintiff recover costs of court herein expended, that Plaintiff recover interest to

which Plaintiff is justly entitled under the law, and for such other further relief, both general and

special, both in law and in equity, to which Plaintiff may be justly entitled.




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                        PAGE 6
 Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                        Page 11 of 29 PageID 22




                                                           Respectfully submitted,



                                                    B
                                                                    B.
                                                           St.    ar No. 4057968
                                                           E-Mail: flinkAlinldawpc.com
                                                           JAVIER GONZALEZ
                                                           State Bar No. 24027331
                                                           E-Mail: igonzalez(&,linklawpc.com
                                                           DANIELLA R. ALVARADO
                                                           State Bar No. 24109584
                                                           E-Mail: dalvarado@linklawpc.com

                                                           LINK & ASSOCIATES
                                                           10440 North Central Expy., Ste. 950
                                                           Dallas, Texas 75231
                                                           Telephone:(214)214-3001
                                                           Facsimile:(214) 521-5871
                                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                         PAGE 7
     Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21               Page 12 of 29 PageID 23


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Felipe Link on behalf of Felipe Link
Bar No. 24057968
flink@linklawpc.com
Envelope ID: 55305921
Status as of 7/14/2021 9:31 AM CST

Case Contacts

 Name                 BarNumber Email                     TimestampSubmitted Status
Danielle R.Alvarado             dalvarado@linklawpc.com   7/13/2021 2:56:16 PM   SENT
 Felipe B.Link                  flink@linklawpc.com       7/13/2021 2:56:16 PM   SENT
Javier Gonzalez                 jgonzalez@linklawpc.com   7/13/2021 2:56:16 PM   SENT
 Jana Hempling                  jana@linklawpc.com        7/13/2021 2:56:16 PM   SENT
 Leticia Alvez                  leticia@linklawpc.com     7/13/2021 2:56:16 PM   SENT
 Monica Isaac                   monica@linklawpc.com      7/13/2021 2:56:16 PM   SENT
Sara Link                       sara@linklawpc.com        7/13/2021 2:56:16 PM   SENT
                                    Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                    Page 13 of 29 PageID 24
FO M I'40. 3534 CITATION                                                                                                  ESERVE (COH)
TIIE STATE OF TEXAS

To:          MICHAEL CLOWER                                                                                                          CITATION
             BY SERVING THE CHAIRMAN OF THE TEXAS TRANSPORTATI O N COMMISSION
             125 E.11'ST.
             AUSTIN,TX 78701-2483                                                                                                No.: DC-21-09043
                                                                                                                                  DAVID SAMPLE
     M;TINGS:                                                                                                                           Vs.


 •1   I I been sued. You may employ an attorney. If you or your attorney do not 1 written answer with the clerk
   il I sued this citation by 10 o'clock a.m. of the Monday next following the exp ra i i of twenty days after you were
     , his citation and petition, a defaultjudgment may be taken against you.
         t on to filing a written answer with the clerk, you may be required to make i t al disclosures to the other
                                                                                                                               MICHAEL CLOWER,et al



                                                                                                                                      ISSUED
  . • of this suit. These disclosures generally must be made no later than 30 days .f or you file your answer with         ON THIS THE 20TH DAY OF JULY,
 t - :k. Find out more at TexasLawHelp.org. Your answer should be addressed . h- clerk ofthe 44th District                              2021
   i t at 600 Commerce Street, Dallas Texas, 75202.
       4'     AINTIFF being DAVID SAMPLE
                                                                                                                                   FELICIA PITRE
                                                                                                                                 Clerk District Courts,
 .i   4. i   said Court on the 13th day of July, 2021 against                                                                    Dallas County, Texas
       I     'EL CLOWER;SUNLAND DISTRIBUTION                    OF FLORIDA INC.
                                                                                                                          By CARLENIA BOULIGNY,Deputy
   sr t, said suit being numbered DC-21-09043 the nature of which demand s .s • lo NS:                                            Attorney for Plaintiff
 S i • MOTOR VEHICLE ACCIDENT etc.                                                                                                 FELIPE B. LINK
A , il    on said petition REQUEST FOR DISCLOSURE a copy of which acco , e; his citation. If this citation is                   LINK & ASSOCIATES
  t~s- edd, it shall be returned unexecuted.                                                                                   10440 N CENTRAL EXPY
                                                                                                                                       STE 950
      1: S: FELICIA PITRE, Clerk of the District Courts of Dallas, County Te as.                                                  DALLAS TX 75231
        under my hand and the Seal of said Court at office on this the 20th da f 1,,20 1                                             214-214-3001
         : FELICIA PITRE Clerk of the District Courts of Dallas, County, Tex s                                                   flink@linklawpc.com
                                                                                     .tko .
                                                                                          4

                                                                                              5                                 DALLAS COUNTY
                                                                                       1
                           By                i .
                                               )1
                                                                       , Deputy      r                                           SERVICE FEES
                                                                                     .,
                                         CARLENIA BOULIGNY                                                                         NOT PAID
                                  Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                        Page 14 of 29 PageID 25


                                                                                      ,
                                                                           FOR       DWI J LS
     e N . DC-21-09043
    rt N : 44th District Court

      D VID SAMPLE

      AEL CLOWER,et al

    ived this Citation the             day of                   ,20       at             o clock. Executed at                      , within the County of
                                                 , State of               , on die             day of                     , 20       , at        o'clock, by
  1 vering to the within named                                                        each in person, a copy of this Citation together with the accompanying copy of
 1 nt Ps original petition, having first indorsed on same the date of delivery.
                                                                                000000
                                                                          OFFI R'S RETURN
                                                                         FOR i?RPORATIONS
 eceived this Citation the             day of                   ,20       at         o'clock .M. Executed at                            , within the County of
                                                 , State of                    ,on the         day of                           ,20       , at            o'clock        .M.
 y summoning the within named Corporation,
                                                                                                    President - Vice President - Registered Agent - in person, of the said

        A true copy of this citation together with the accompanying copy ofPla t ff's or ginal petition, having first indorsed on same the date of delivery.
                                                                                000000
 h stance actually traveled by me in serving such process was                 1 s anc my fees are as follows: To certify which witness by my hand.
 o    rving Citation     $                                Sheriff
      .1eage             $                                County of
       tary              $                                State of
        Total Fees       $                                By
      be verified if served outside the State of Texas)
, e of
i in f
         igned and sworn to me by the said                                   before ri tl3is               day of                                      , 20         , to certify
 11 c    tness my hand and seal of office.

                                                 Seal                                                                      State & County of
                      Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                                    Page 15 of 29 PageID 26

 FORM NO. 353-3 — CITATION                                                                                                           ESERVE
_THESTATE_OF_TEXAS
                                                                                                                                    CITATION—

 To:     SUNLAND DISTRIBUTION OF FLORIDA INC.
         BY SERVING ITS PROCESS AGENT TRUCK PROCESS                                                                                 DC-21-09043
         AGENTS OF AMERICA INC C/O INTERNATIONAL BORDER TRUCKING COMPLIANCE SERVICES,INC.
         1519 WYOMING
         EL PASO TX 79902
                                                                                                                                DAVID SAMPLE
                                                                                                                                     Vs.
 GREETINGS:                                                                                                                  MICHAEL CLOWER,et al
 You have been sued. You may employ an attorney. If you or your arorr ey cc not file a written
 Answer with the clerk who issued this citation by 10 o'clock a.m. o h- Molday next following the
 expiration of twenty days after you were served this citation and petitil n, a defaultjudgment may be taken                     ISSUED THIS
 against you. In addition to filing a written answer with the clerk, you may b required to make initial                      20th day of July, 2021
 disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
 after you file your answer with the clerk. Find out more at TexasLa Help rg Your answer should be
 addressed to the clerk of the 44th District Court at 600 Commerce tr et, te 101, Dallas, Texas 75202.                          FELICIA PITRE
                                                                                                                              Clerk District Courts,
 Said Plaintiff being DAVID SAMPLE                                                                                            Dallas County, Texas

 Filed in said Court 13th day of July, 2021 against
                                                                                                                        By: CARLENIA BOULIGNY,Deputy
 MICHAEL CLOWER AND SUNLAND DISTRIBUTION OF7,0
                                             'DA INC.
                                                                                                                              Attorney for Plaintiff
 For Suit, said suit being numbered DC-21-09043, the nature of which de 1id is as follows:                                       FELIPE B. LINK
 Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition • QUEST FOR                                                   LINK & ASSOCIATES
 DISCLOSURE,a copy of which accompanies this citation. If this c tatio i5 not served, it shall be                           10440 N CENTRAL EXPY
 returned unexecuted.                                                                                                               STE 950
                                                                                                                               DALLAS TX 75231
 WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, Coun Texas.                                                      214-214-3001
 Given under my hand and the Seal of said Court at office this 20th day of uly, 2021.                                         flink@linklawpc.com
                                                                                                                             DALLAS COUNTY
 ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, Coun          Texas            k• o,,,,
                                                                                                   ,
                                                                                                   !
                                                                                                                              SERVICE FEES
                                                                                      _
                                                                                          ts                                    NOT PAID
                         By                  —)(13                     ,De uty
                               CARLENIA BOULIGNY
                      Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                      Page 16 of 29 PageID 27

                                                         OFFICER'S RETURN
CaseNo.: 1C,21,22043
Court No.44th District Court
Style: DAVID SAMPLE
Vs.
MICHAEL CLOWER,et al


Came to hand on the                       day of                       ,              ,at              o'clock             .M. Executed at
                                     , within the County of                                                      o'clock         .M. on the
                   day of                                                     , 20                   , by delivering to the within named




Each in person, a true copy of this Citation together with the acco °aryl g copy of this pleading, having first endorsed on same date of delivery.
The distance actually traveled by me in serving such process was            miles and my fees are as follows: To certify which witness my hand.
                   For serving Citation     $
                   For mileage              $                                                County,
                  For Notary                $                         by                                                   Deputy
                                             (Must be verified if s- e. a ,id the State of Texas.)
Signed and sworn to by the said                                   0        0 - this         day of                             ,20           ____,
To certify which witness my hand and seal of office.


                                                                            .t .
                                                                               i) Public                                      County
             Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                           Page 17 of 29 PageID 28                   FILED
                                                                                                                    7/14/2021 11:15 AM
                                                                                                                          FELICIA PITRE
                                                                                                                       DISTRICT CLERK
                                                                                                                   DALLAS CO., TEXAS
FELIPE B.LINK
JAVIER GONZALEZ
DANIELLA R.ALVARADO
                                      LINK & ASSOCIATES
                                                  A TTORNEYS AT LAW
                                                                                                              .fillaniel Macias DEPUTY
                                                                                                   TIFFANY KAMuLtir,
                                                                                                    Ofcounsel, practice limited to Family Law
                                                                                                   YOVANNA VARGAS
LIZETH BECERRA                         10440 N.CENTRAL EXPRESSWAY,SUITE 950, DALLAS,TEXAS 75231     Ofcounsel, licensed in Louisiana,
                                          TELEPHONE:(214)214-3001 FACSIMILE:(214)521-5871           practice limited to Immigration Law
                                                         www.LinkLawPC.com



           July 14, 2021


           Via: E-File Service
           44th Judicial District Court
           600 Commerce St.
           6th Floor
           Dallas, Texas 75202


           Re:        David Sample v Michael Glower and Sunland Distribution ofFlorida Inc.
                      Cause Number DC-21-09043



           Dear Sir or Madam:

            Attached please find the fees to issue the citation for Defendant Michael Clower for the above
            referenced cause number.

           If you have any comments or concerns, please do not hesitate to contact our office at
           214-214-3001.



            Very truly yours,
            LINK & ASSOCIATES
                                              4




            Jana Hempling
            Paralegal


            JH/
     Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21               Page 18 of 29 PageID 29


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Felipe Link on behalf of Felipe Link
Bar No. 24057968
flink@linklawpc.com
Envelope ID: 55334657
Status as of 7/19/2021 8:59 AM CST

Case Contacts

 Name                 BarNumber Email                     TimestampSubmitted      Status
Felipe B.Link                   flink@linklawpc.com       7/14/2021 11:15:13 AM SENT
Javier Gonzalez                 jgonzalez@linklawpc.com   7/14/2021 11:15:13 AM SENT
Jana Hempling                   jana@linklawpc.com        7/14/2021 11:15:13 AM   SENT
 Monica Isaac                   monica@linklawpc.com      7/14/2021 11:15:13 AM SENT
Daniella R.Alvarado             dalvarado@linklawpc.com   7/14/2021 11:15:13 AM SENT
Sara Link                       sara@linklawpc.com        7/14/2021 11:15:13 AM SENT
 Leticia Alvez                  leticia@linklawpc.com     7/14/2021 11:15:13 AM   SENT
 Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                Page 19 of 29 PageID 30




                                  CAUSE NO.DC-21-09043

DAVID SAMPLE,                                                     IN THE DISTRICT COURT

      Plaintiff(s),

v.                                                               DALLAS COUNTY,TEXAS

MICHAEL CLOWER,et al,

       Defendant(s).                                              44TH JUDICIAL DISTRICT

                             STATUS CONFERENCE ORDER


       Please be advised that the above-referenced matter is hereby set for a status

conference/dismWsal hearing at:

       9:00 a.ni. on Septembei• 3, 2021

       Failure to appear at this hearing may result in the dismissal of this matter for want of

prosecution pursu'ant to Texas Rules of Civil Procedure 165a and the Court's inherent power.

       Signed this 18th day of July, 2021.
                                                                                                                                                             FILED
                                                                                                                                                  8/6/2021 2:28 PM
                     Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                                   Page 20 of 29 PageID 31                     FELICIA PITRE
                                                                                                                                                 DISTRICT CLERK
                                                                                                                                              DAL S CO., TE S
FORM NO. 353-3 - CITATION                                                                                                          ESERVIEsema Sutherland DEP TY
 - I- . • ,I - TEXAS
                                                                                                                                  CITATION

 To:    SUNLAND DISTRIBUTION OF FLORIDA INC.
        BY SERVING ITS PROCESS AGENT TRUCK PROCESS                                                                              DC-21-09043
        AGENTS OF AMERICA INC C/O INTERNATIONAL BORDER TRUCKI             IS        CE SERVICES,INC.
        1519 WYOMING
        EL PASO TX 79902
                                                                                                                             DAVID SAMPLE
                                                                                                                                   Vs.
GREETINGS:                                                                                                                MICHAEL CLOWER,et al
You have been sued. You may employ an attorney. If you or your a t                   of file a written
Answer with the clerk who issued this citation by 10 o'clock a.m. o            •      next following the
expiration oftwenty days after you were served this citation and pe • •             ult judgment may be taken                  ISSUED THIS
against you. In addition to filing a written answer with the clerk, yo 1           •uired to make initial                  20th day of July, 2021
disclosures to the other parties ofthis suit. These disclosures general      t      1 ade no later than 30 days
after you file your answer with the clerk Find out more at TexasL.       1. r       Your answer should be
addressed to the clerk ofthe 44th District Court at 600 Commerce         e , •t-     01, Dallas, Texas 75202.                 FELICIA PITRE
                                                                                                                            Clerk District Courts,
Said Plaintiff being DAVID SAMPLE                                                                                           Dallas County, Texas
Filed in said Court 13th day of July, 2021 against
                                                                                                                     By: CARLENIA BOULIGNY,Deputy
MICHAEL CLOWER AND SUNLAND DISTRIBUTION OF' I' P                                     C.
                                                                                                                           Attorney for Plaintiff
For Suit, said suit being numbered DC-21-09043 the nature of whi•   • 1. as follows:                                          FELIPE B.LINK
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said p: •• '      ' I I ST FOR                                            LINK & ASSOCIATES
DISCLOSURE,a copy of which accompanies this citation. If this t t        t served, it shall be                           10440 N CENTRAL EXPY
returned unexecuted.                                                                                                             STE 950
                                                                                                                            DALLAS TX 75231
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas             I       'as.                                        214-214-3001
Given under my hand and the Seal ofsaid Court at office this 20th •a                 21.                                   flink@linklawpc.com
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas,                             oowitf.,,,4,                   DALLAS COUNTY
                                                                                         eomi.9.,\                         SERVICE FEES
                                                     Z
                                                                                       fir.:     '..t
                                                                                                 J 4'


                                             0.--)              /
                                                                                            f
                                                                                       - t, '-s+ e•                          NOT PAID
                        By                                            ,
                                                                                            e•
                              CARLENIA BOULIGNY




          7 4,G4014.0
                    '‘ Pi
                        a--      -----   42."17
                                                                  AIL pr
                                                                  go       AP                                            iir)4,7/5
                                                                                                                                '
                                                                                                                              ‘72,9,1 Pc c= ..v5,,,,
                             Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                              Page 21 of 29 PageID 32

                                                                    OFFIIEi              iiiiiTURN
sumummramniormasEMMA EILY/ID.%                                                           III
                                                                                 IIIMIEIMENII
         Court No.44th District Court
         Style: DAVID SAMPLE
          Vs.
         MICHAEL CLOWER,et al

                                        SI-                                                                n i' d
         Came to hand on the         1         day of           --5())           III                       v          o'clock     14'                .M. Executed at
          I!"/I /1-1/01
                      '
                      ' 11- tri?;
                                .)
                                 ,° 97-
                                      6,r'S, within the County of          zillil 11111                    at /4/ 4/7            o'clock                      .M. on the
                 / 5'i     day of '    ----u/                                1111111                 -,t            ,by delivering to the within named
                 ,
                 jai                      AA A   0I
                                                  L F
                                                    g MROMPAI
                                                       I    A II
                                                               AAA
                                                                 M
                                                                                                                    r       ---         ..........

                                                                 Ai r        RPM
                                                                            .1 , '
         Each in person, a true copy of this Citation together with the accoi    1 soy of this pleading, having first endorsed on same date of delivery.
         The distance actually traveled by me in serving such process was                   les and my fees are as follows: To certify which witness my hand.
                            For serving Citation    $                             11111
                            For mileage             $                              11111111111r             e6untY,
                           For Notary               $                               111111111116.                                                    Deputy
                                                     (    st b....,verified if     • 1 . i ;e the'State o Texas.)
                                                 . ,/ ../ /4,,,,,a • • -
         Signed and sworn to by the said A4Apt- S‘                                      i its ,,,,,i,„.3   da of      _1,, '"3.4
                                                                                                                              .44                                          ,
         To certify which witness my hand and seal of office.                            I                                        Aage
                                                                                         .
                                                                                         I

                                                                                 le .111, Public
                                                                                                                   - -7/,_,3
                                                                                                                          L.
                                                                                                                               /9-.0-
                                                                                                                                                        County    ri..,i0

                                                                                                                 44:  :(11..ts SAMANTHA JO MITCHELL
                                                                                                                77.7tWeiNotary Public., State of Texas
                                                                                                                 ;;;;;....,..-7,z7 Comm. Expires 01-12-2026
                                                                                                             in    /4f°F.V.
                                                                                                                       e0            Notary ID 132862320
    Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21            Page 22 of 29 PageID 33

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.



Envelope ID: 56082193
Status as of 8/6/2021 3:49 PM CST

Case Contacts

 Name                       BarNumber Email                  TimestampSubmitted Status
 Cherokee Process Servers             475802@protonmail.com 8/6/2021 2:28:25 PM   SENT
 Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                Page 23 of 29 PageID 34                  FILED
                                                                                              8/11/2021 8:28 AM
                                                                                                 FELICIA PITRE
                                                                                               DISTRICT CLERK
                                                                                            DALLAS CO., TEXAS
                                                                                         Deondria Grant DEPUTY



  T EXAS TRANSPORTATION COMMISSION
        C HAIRMAN'S CERTIFICATE
                                         NO. DC-21-09043


DAVID SAMPLE                                         I N THE DISTRICT COURT

VS.                                                  44TH JUDICIAL

MICHAEL GLOWER AND SUNLAND                           DALLAS COUNTY,TEXAS
DISTRIBUTION OF FLORIDA, INC


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW J. Bruce Bugg, Jr., Chairman of the Texas Transportation Commission,

and Certifies to the court as follows:

       That on July 26, 2021, I was duly served with Citation and copy of Plaintiffs Original

Petition and Request for Disclosure in the above styled and numbered cause, which I

immediately caused to be forwarded by U.S. Certified Mail, certified number 7017 1000

0000 4277 1421 addressed to Michael Clower, 12161 SE 89th Ter, BelIview, FL 34420

with postage prepaid, return receipt requested;

        In witness whereof, this certificate is issued in Austin, Texas, this 26th day of July,

2021.




                                                  Chairman,Texas Transportation Commission
      Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                  Page 24 of 29 PageID 35


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Link & Associates E-Fling service on behalf of Javier Gonzalez
Bar No. 24027331
e-filing@linklawpc.com
Envelope ID: 56190492
Status as of 8/13/2021 3:17 PM CST

Case Contacts

 Name                                BarNumber Email                    TimestampSubmitted Status
 Felipe B.Link                                 flink@linklawpc.com      8/11/2021 8:28:54 AM   SENT
 Javier Gonzalez                               jgonzalez@linklawpc.com 8/11/2021 8:28:54 AM    SENT
 Jana Hempling                                 jana@linklawpc.com       8/11/2021 8:28:54 AM   SENT
Sara Link                                      sara@linklawpc.com       8/11/2021 8:28:54 AM   SENT
 Link & Associates E-Fling service             e-filing@linklawpc.com   8/11/2021 8:28:54 AM   SENT
 Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                    Page 25 of 29 PageID 36                   FILED
                                                                                                  8/16/2021 10:45 AM
                                                                                                       FELICIA PITRE
                                                                                                    DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                                Lafonda Sims DEPUTY
                                   CAUSE NO.DC-21-09043

DAVID SAMPLE,                                                           IN THE DISTRICT COURT

        Plaintiff,


 vs.




                                                                         44TH JUDICIAL DISTRICT
 MICHAEL CLOWER AND SUNLAND
 DISTRIBUTION OF FLORIDA INC.,


        Defendant.                                                      DALLAS COUNTY,TEXAS


                              DEFENDANT'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Sunland Distribution ofFlorida, Inc. ("Defendant"), and files this

Original Answer to Plaintiffs Original Petition, and would respectfully show the Court the following:

                                            I.
                                      GENERAL DENIAL

       Defendant generally denies the allegations contained in Plaintiffs Original Petition, and

since they are allegations of fact, Plaintiff should be required to prove the allegations by a

preponderance of the evidence in accordance with the laws ofthe State of Texas.

                                               II.
                                             PRAYER

       BASED ON THE FOREGOING,Defendant prays that Plaintifftake nothing by his claims

in this suit, for the recovery of Defendant's costs in defending this suit, and for such other and

further relief, both general and special, at law and in equity, to which Defendant may be entitled.



                                              Respectfully submitted,



Defendant's Original Answer                                                                   Page 1
Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                 Page 26 of 29 PageID 37



                                           THOMPSON,COE,COUSINS & IRONS,L.L.P.

                                           By:   /s/Jennifer D. Aufricht
                                                  Jennifer D. Aufricht
                                                  State Bar No. 01429050
                                                 jaufrichtAthompsoncoe.com
                                                  Charles T. Weigel
                                                  State Bar No. 00792020
                                                  cweigel@thompsoncoe.com
                                                  Kristen Barnebey
                                                  State Bar No.00795863
                                                  Kbarnebey@thompsoncoe.com
                                                  Plaza of the Americas
                                                  700 N. Pearl St., 25TH Floor
                                                  Dallas, Texas 75201
                                                 (214)871-8200
                                                 (214)871-8209(Fax)

                                                  Attorneys for Defendant Sunland
                                                  Distribution of Florida,Inc.

                              CERTIFICATE OF SERVICE

       I hereby certify that on August 16,2021,a true and correct copy ofthe foregoing document
was forwarded to the following known counsel of record by e-service:

        Felipe B. Link
        Javier Gonzalez
        Daniella R. Alvarado
        Link & Associates
        10440 North Central Expy,. Ste. 950
        Dallas, Texas 75231
        214-214-3001-Telephone
        214-521-5871-Fax
        flink@linklawpc.com
        jgonzalez linklawpc.com
        dalvarado@linklawpc.com
        Attorneyfor Plaintiff

                                                  /s/Jennifer D. Aufricht
                                                  Jennifer D. Aufricht




Defendant's Original Answer                                                              Page 2
     Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                  Page 27 of 29 PageID 38


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Dymris Williams on behalf of Jennifer Aufricht
Bar No. 01429050
ddwilliams@thompsoncoe.com
Envelope ID: 56329025
Status as of 8/17/2021 9:46 AM CST

Case Contacts

 Name                        BarNumber Email                             TimestampSubmitted      Status
 Cherokee Process Servers                 475802@proton mail.com         8/16/2021 10:45:20 AM SENT
 Felipe B.Link                            flink@linklawpc.com            8/16/2021 10:45:20 AM   SENT

 Javier Gonzalez                          jgonzalez@linklawpc.com        8/16/2021 10:45:20 AM   SENT
 Jana Hempling                            jana@linklawpc.com             8/16/2021 10:45:20 AM SENT
Sara Link                                 sara@linklawpc.com             8/16/2021 10:45:20 AM   SENT
 Kristen Barnebey                         kBarnebey@thompsoncoe.com      8/16/2021 10:45:20 AM SENT
 Jennifer DAufricht                       jaufricht@thompsoncoe.com      8/16/2021 10:45:20 AM SENT
 Renee Smith                              Renee.Smith@thompsoncoe.com 8/16/2021 10:45:20 AM      SENT
 Emily Rogers                             erogers@thompsoncoe.com        8/16/2021 10:45:20 AM SENT
 Charles Weigel                           cweigel@thompsoncoe.com        8/16/2021 10:45:20 AM   SENT


Associated Case Party: DAVID SAMPLE

 Name                                BarNumber Email                  TimestampSubmitted    Status
 Link & Associates E-Fling service              e-filing@linklawpc.com 8/16/2021 10:45:20 AM SENT
   Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                Page 28 of 29 PageID 39

                                       CAUSE NO. DC-21-09043

 DAVID SAMPLE,                                      §                     IN THE DISTRICT COURT
                                                    §
            Plaintiff,                              §
                                                    §
                                                    §
 vs.                                                §
                                                    §
                                                    §
                                                    §                     44TH JUDICIAL DISTRICT
 MICHAEL CLOWER AND SUNLAND                         §
 DISTRIBUTION OF FLORIDA INC.,                      §
                                                    §
                                                    §
            Defendant.                              §                     DALLAS COUNTY, TEXAS
                                                    §

                    DEFENDANT MICHAEL CLOWER’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Michael Clower (“Defendant”), and files his Original Answer to Plaintiff’s

Original Petition, and would respectfully show the Court the following:

                                               I.
                                         GENERAL DENIAL

         Defendant generally denies the allegations contained in Plaintiff’s Original Petition, and

since they are allegations of fact, Plaintiff should be required to prove the allegations by a

preponderance of the evidence in accordance with the laws of the State of Texas.

                                               II.
                                             PRAYER

         BASED ON THE FOREGOING, Defendant prays that Plaintiff take nothing by his claims

in this suit, for the recovery of Defendant’s costs in defending this suit, and for such other and

further relief, both general and special, at law and in equity, to which Defendant may be entitled.




Defendant’s Original Answer – Page 1

9677971v1
   Case 3:21-cv-01956-L Document 1-4 Filed 08/20/21                Page 29 of 29 PageID 40

                                               Respectfully submitted,

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                               By:    /s/Jennifer D. Aufricht
                                                      Jennifer D. Aufricht
                                                      State Bar No. 01429050
                                                      jaufricht@thompsoncoe.com
                                                      Charles T. Weigel
                                                      State Bar No. 00792020
                                                      cweigel@thompsoncoe.com
                                                      Kristen Barnebey
                                                      State Bar No. 00795863
                                                      Kbarnebey@thompsoncoe.com
                                                      Plaza of the Americas
                                                      700 N. Pearl St., 25TH Floor
                                                      Dallas, Texas 75201
                                                      (214) 871-8200
                                                      (214) 871-8209 (Fax)

                                                      Attorneys for Defendants Michael Clower
                                                      and Sunland Distribution of Florida, Inc.

                                       CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, a true and correct copy of the foregoing document
was forwarded to the following known counsel of record by e-service:

            Felipe B. Link
            Javier Gonzalez
            Daniella R. Alvarado
            Link & Associates
            10440 North Central Expy,. Ste. 950
            Dallas, Texas 75231
            214-214-3001-Telephone
            214-521-5871-Fax
            flink@linklawpc.com
            jgonzalez@linklawpc.com
            dalvarado@linklawpc.com
            Attorney for Plaintiff

                                                      /s/ Jennifer D. Aufricht
                                                      Jennifer D. Aufricht




Defendant’s Original Answer – Page 2

9677971v1
